DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 07/06/2020.
Claims 1–19 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 18 & 19 recite a system, a computer-implemented method, and a non-transitory computer-readable storage medium for efficiently displaying annotation information relating to patients. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 18 & 19 recite, at least in part, a computer-implemented method for efficiently displaying annotation information relating to patients using a medical communication system comprising: a user store comprising a plurality of user records, wherein each user record is associated with a user of the medical communication system; a patient store comprising a plurality of patient records, wherein each patient record contains information relating to a patient; a medical asset store comprising a plurality of digital medical assets, wherein each digital medical asset of the medical asset store is associated with a patient record of the patient store; and an annotation store comprising a plurality of annotation records, wherein each annotation record is associated with a digital medical asset of the medical asset store; the method comprising the steps of: obtaining from a first user of the medical communication system annotation information for a digital medical asset from the medical asset store; generating an annotation record comprising the annotation information, the annotation record being distinct from the digital medical asset; storing the annotation record in the annotation store, the annotation record being associated with the digital medical asset; associating the annotation record with the patient record associated with the digital medical asset; receiving a request from a second user of the medical communication system to display the annotation record; and displaying to the second user the digital medical asset associated with the annotation record, or a part thereof, together with the annotation information in the annotation record. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. obtaining from a first user of the medical communication system annotation information for a digital medical asset from the medical asset store) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a user store, patient store, medical asset, annotation store, and label store. These elements are broadly recited in the specification at, for example, page 12 which describes the computing devices in the system. “The medical communication system 1 also comprises a plurality of user devices 20a, 20b and 20c in communication with the communication server 10. The user devices 20a, 20b and 20c may be personal computers (PCs), smartphones, or any other suitable device. The user devices 20a, 20b and 20c communicate with the web interface 10c of the communication server 10, via which the communication server 10 provides webpages to the client devices 20a, 20b and 20c when requested."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of efficiently displaying annotation information relating to patients in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-17 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-17 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

CLAIMS 1-19 are rejected as under 35 U.S.C. 102(a) as being anticipated by Richard (US 2006/0242149 A1)

CLAIM 1 – 
Independent claims 18 & 19 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. 

Richard teaches a method having the limitations of:
A medical communication system for efficiently displaying annotation information relating to patients, comprising ([0001] The present invention relates to a method and apparatus for allowing medical practitioners to demonstrate the effects of a medical condition, or a treatment to an individual, meaning a patient [0033] c) A display for displaying the images).  
a user store comprising a plurality of user records, wherein each user record is associated with a user of the medical communication system ([0030] In a second broad form the present invention provides a processing system for allowing medical practitioners to demonstrate the effects of a medical condition, or a treatment to an individual, the processing system including: [0031] a) A store for storing image data, the image data defining one or more images; [0032] b) An input for receiving input commands from the medical practitioner; [0033] c) A display for displaying the images; and, [0034] d) A processor, the processor being adapted to: [0035] i) Present one or more of the images on the display in response to an input command; and, [0036] ii) Present annotations on the display in response to one or more input commands…[0050] The request can include an indication of the medical practitioner making the request, in which case the processor can be adapted to: [0051] a) Compare the practitioner indication to practitioner data stored in a store, the practitioner data indicating authorisations for the viewing of medical records)
a patient store comprising a plurality of patient records, wherein each patient record contains information relating to a patient ([0042] In a fourth broad from, the present invention provides apparatus for handling medical records, the records including a representation of a medical condition or treatment to be applied to an individual, the apparatus including: [0043] a) A database; and, [0044] b) A processor coupled to the database, the processor being adapted to: [0045] i) Determine the medical records; and, [0046] ii) Store the medical records in the database.)
a medical asset store comprising a plurality of digital medical assets, wherein each digital medical asset of the medical asset store is associated with a patient record of the patient store ([0070] In use, the processor 20 is adapted to present one or more images in accordance with image data stored in the memory 21, or a remote database 11, coupled to the external interface 25, as shown by the dotted lines. [0148] In this instance it will be appreciated that the image data can be stored centrally at the database 11 allowing it to be transferred to the medical practitioner as required.)
and an annotation store comprising a plurality of annotation records, wherein each annotation record is associated with a digital medical asset of the medical asset store ([0082] In any event, at step 150 the annotated image may then optionally be stored in a store, allowing the medical practitioner to keep a record of the annotations that were shown to the patient. 0020] The method can include causing the processing system to store the annotations together with at least an indication of the respective image.)
wherein the medical communication system is arranged to: obtain from a first user of the medical communication system annotation information for a digital medical asset from the medical asset store; ([0018] The method also typically includes causing the processing system to store the annotations in a store in accordance with an input command. This allows the stored annotations to form part of the individual's medical records.)
generate an annotation record comprising the annotation information, the annotation record being distinct from the digital medical asset ([0021] The method also usually includes causing the processing system to store the annotation as a respective image. However, the annotations may alternatively be stored in different forms)
store the annotation record in the annotation store, the annotation record being associated with the digital medical asset ([0082] In any event, at step 150 the annotated image may then optionally be stored in a store, allowing the medical practitioner to keep a record of the annotations that were shown to the patient. 0020] The method can include causing the processing system to store the annotations together with at least an indication of the respective image [0022] The method generally includes causing the processing system to store additional information together with the annotations, the additional information including at least one of: [0023] a) The patient identity; [0024] b) The medical practitioner identity; [0025] c) A diagnosis; and, [0026] d) A time and/or date indication representative of when the annotations were created)
associate the annotation record with the patient record associated with the digital medical asset [0022] The method generally includes causing the processing system to store additional information together with the annotations, the additional information including at least one of: [0023] a) The patient identity; [0024] b) The medical practitioner identity; [0025] c) A diagnosis; and, [0026] d) A time and/or date indication representative of when the annotations were created)
receive a request from a second user of the medical communication system to display the annotation record; and ([0005] In a first broad form the present invention provides a method of allowing medical practitioners to demonstrate the effects of a medical condition or a treatment to an individual using a processing system, the method including causing the processing system to: [0006] a) Obtain image data in accordance with an input command received from the medical practitioner, the image data defining one or more images; [0007] b) Present the one or more of the images on a display; and, [0008] c) Present annotations on the display in response to one or more input commands. [0048] a) Receive a medical record request from the end station [Claim 26] a) Receive a medical record request from the end station; and, b) Transfer a selected medical record to the end station in accordance with the request.)
display to the second user the digital medical asset associated with the annotation record, or a part thereof, together with the annotation information in the annotation record.  ([0081] At step 140, the medical practitioner can cause the processing system to display the annotated image to the patient allowing the doctor to explain particular aspects of a medical condition or treatment. This aids significantly in the patient's understanding of their condition or the treatment that is to be given to the patient. The annotated image may be provided to the patient in either a hard copy, presented on a display, or transferred to the patient electronically, via e-mail or the like. [0005] In a first broad form the present invention provides a method of allowing medical practitioners to demonstrate the effects of a medical condition or a treatment to an individual using a processing system, the method including causing the processing system to: [0006] a) Obtain image data in accordance with an input command received from the medical practitioner, the image data defining one or more images; [0007] b) Present the one or more of the images on a display; and, [0008] c) Present annotations on the display in response to one or more input commands.)

CLAIM 2 – 
Rcihard further discloses a method having the limitation of:
A medical communication system as claimed in claim 1, wherein the association of the annotation record with the patient record comprises recording details of the annotation record in patient record.  ([0018] The method also typically includes causing the processing system to store the annotations in a store in accordance with an input command. This allows the stored annotations to form part of the individual's medical records. [0054] In this case, the medical records typically include an image together with one or more associated annotations, the medical record being generated in accordance with the methods of the first broad form of the invention.)

CLAIM 3 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 1, wherein the patient store comprises: a patient record store comprising the plurality of patient records; and a patient conversation store comprising a plurality of conversation records, wherein each conversation record of the patient conversation store is associated with a patient record of the patient store.  ([0127] Thus, it will be appreciated that the medical practitioner may first draw a number of lines on the image to highlight selected areas of the image at steps 300 to 310. Whilst performing this, the medical practitioner may explain various aspects of the conditional treatment to the patient, who then indicates that he will not remember this information. [0128] Accordingly, at step 340, the medical practitioner selects the text annotation tool, indicating that further annotation is required. Accordingly, the process returns to step 300 allowing the medical practitioner to provide a text description that will act as a reminder to the patient. [0129] Once it is determined that further annotations are not required, at step 340, then at step 350, the medical practitioner determines if the annotated image is to be output. [0130] Thus, if the medical practitioner determines that the annotated image is to be output at step 360 the medical practitioner provides an indication of the output form to the processing system 10 at step 370, allowing the processing system 10 to output the annotated image at step 380. [0131] Thus for example, the image may be printed and handed to the patient to be taken away. In this case, the medical practitioner may print a second copy of the document to be kept in the patient's medical records. [0132] Alternatively, the annotated image may be output in electronic format, such as via e-mail, or on a transportable media, such as a floppy disc, CD-ROM, or the like, to allow the patient access to an electronic version of the annotated image. It will be appreciated that this is particularly useful in the event that the annotation is in the form of links such as hyperlinks to other electronic information, or if vocal annotations are provided.) (see [XXX]).

CLAIM 4 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 3, wherein the association of the annotation record with the patient record comprises recording details of the annotation record in a conversation record in the patient conversation store.  ([0127] Thus, it will be appreciated that the medical practitioner may first draw a number of lines on the image to highlight selected areas of the image at steps 300 to 310. Whilst performing this, the medical practitioner may explain various aspects of the conditional treatment to the patient, who then indicates that he will not remember this information. [0128] Accordingly, at step 340, the medical practitioner selects the text annotation tool, indicating that further annotation is required. Accordingly, the process returns to step 300 allowing the medical practitioner to provide a text description that will act as a reminder to the patient. [0129] Once it is determined that further annotations are not required, at step 340, then at step 350, the medical practitioner determines if the annotated image is to be output. [0130] Thus, if the medical practitioner determines that the annotated image is to be output at step 360 the medical practitioner provides an indication of the output form to the processing system 10 at step 370, allowing the processing system 10 to output the annotated image at step 380. [0131] Thus for example, the image may be printed and handed to the patient to be taken away. In this case, the medical practitioner may print a second copy of the document to be kept in the patient's medical records. [0132] Alternatively, the annotated image may be output in electronic format, such as via e-mail, or on a transportable media, such as a floppy disc, CD-ROM, or the like, to allow the patient access to an electronic version of the annotated image. It will be appreciated that this is particularly useful in the event that the annotation is in the form of links such as hyperlinks to other electronic information, or if vocal annotations are provided. [0135] This could be particularly useful for use in patient records, or the like. This is particularly important in view of recent litigation in the medical industry that has resulted in medical practitioners being questioned regarding advice given to patients sometimes years after the advice was provided.)

 
CLAIM 5 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 1, wherein the digital medical asset of the medical asset store is a medical image data object.  (see Fig. 4C)

CLAIM 6 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 5, wherein the medical image data object comprises a plurality of images, and wherein the annotation record defines that the information to be displayed with the digital medical asset is displayed with an image of the plurality of images selected by the first user.  ([0073] As shown at step 100 the first stage is for the medical practitioner to select an image or image sequence to be displayed to an individual, such as a patient. This is achieved to allow the medical practitioner to describe the effects of a medical condition or a treatment. [0078] Once the image or image sequence has been selected, the processing system operates to display the image or image sequence at step 110. [0079] At step 120 the medical practitioner determines that an annotation to the image or image sequence is required. This may be used, for example, to highlight an area of interest to the respective patient, or to show the effect of the medical condition or treatment as this applies specifically to the individual. This may be required to help a patient remember details of the medical practitioners explanation, or the like, as will be described in more detail below.)

CLAIM 7 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 1, wherein the digital medical asset of the medical asset store is a document containing information relating to a patient.  ([0131] Thus for example, the image may be printed and handed to the patient to be taken away. In this case, the medical practitioner may print a second copy of the document to be kept in the patient's medical records.)

CLAIM 8 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 1, wherein the annotation record defines a region of interest of the digital medical asset.  (see Fig. 4C) 

CLAIM 9 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 1, further comprising a label store comprising a plurality of label records, wherein each label record can be associated with one or more patient records.  ([0163] The annotated images are typically marked with predetermined information, including the time and date at which the annotations are made, the name of the patient (or an appropriate patient identifier if confidentiality is an issue, as described below), and the name of the demonstrating medical practitioner. Additionally, or alternatively, other information may also be provided, such as the patient's medical record number, medicare number, NHS number, or private health insurance scheme reference number. [0170] Furthermore, the annotated images may be stored in the database associated with a patient identifier representative of the respective patient. The identifier may be in any suitable form, such as a alphanumeric code, and may be based on existing patient information, such as the patient name, medicare number, NHS number, or the like. Thus, for example, the identifier can be generated from patient information using a predetermined algorithm, or the like. By using a one way algorithm, this allows the patient identifier to be determined from patient details, but not for the patient details to be determined from a patient identifier. [0171] A mapping between a respective patient identifier and the corresponding patient can be stored in an alternative location, such as on the medical practitioner's end station 3. This may be achieved through the use of a look-up table including an indication of the patient name for each identifier, or alternatively may be achieved be storing details of the algorithm used to generate the identifier.)

CLAIM 10 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 9, further arranged to: allow a user of the medical communication system to change the association of one or more labels with a patient record; and record in the patient records details of the change of the association of the one or more labels.  ([0163] The annotated images are typically marked with predetermined information, including the time and date at which the annotations are made, the name of the patient (or an appropriate patient identifier if confidentiality is an issue, as described below), and the name of the demonstrating medical practitioner. Additionally, or alternatively, other information may also be provided, such as the patient's medical record number, medicare number, NHS number, or private health insurance scheme reference number. [0170] Furthermore, the annotated images may be stored in the database associated with a patient identifier representative of the respective patient. The identifier may be in any suitable form, such as a alphanumeric code, and may be based on existing patient information, such as the patient name, medicare number, NHS number, or the like. Thus, for example, the identifier can be generated from patient information using a predetermined algorithm, or the like. By using a one way algorithm, this allows the patient identifier to be determined from patient details, but not for the patient details to be determined from a patient identifier. [0171] A mapping between a respective patient identifier and the corresponding patient can be stored in an alternative location, such as on the medical practitioner's end station 3. This may be achieved through the use of a look-up table including an indication of the patient name for each identifier, or alternatively may be achieved be storing details of the algorithm used to generate the identifier.)

CLAIM 11 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 9, wherein each label record in the label store can be dependent upon another label record in the label store, and wherein a user is permitted to associate a patient record with a first label record only if the patient record is already associated with a second label record on which the first label record is dependent.  ([0163] The annotated images are typically marked with predetermined information, including the time and date at which the annotations are made, the name of the patient (or an appropriate patient identifier if confidentiality is an issue, as described below), and the name of the demonstrating medical practitioner. Additionally, or alternatively, other information may also be provided, such as the patient's medical record number, medicare number, NHS number, or private health insurance scheme reference number. [0170] Furthermore, the annotated images may be stored in the database associated with a patient identifier representative of the respective patient. The identifier may be in any suitable form, such as a alphanumeric code, and may be based on existing patient information, such as the patient name, medicare number, NHS number, or the like. Thus, for example, the identifier can be generated from patient information using a predetermined algorithm, or the like. By using a one way algorithm, this allows the patient identifier to be determined from patient details, but not for the patient details to be determined from a patient identifier. [0171] A mapping between a respective patient identifier and the corresponding patient can be stored in an alternative location, such as on the medical practitioner's end station 3. This may be achieved through the use of a look-up table including an indication of the patient name for each identifier, or alternatively may be achieved be storing details of the algorithm used to generate the identifier.)
CLAIM 12 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 1, wherein a user record can be associated with one or more patient records.  ([0019] In this case, the store can be coupled to one or more processing systems by a communications network. This allows selected medical practitioners to access the patients medical records via communications network using a respective one of the processing systems. [0056] The database can be coupled to one or more processing systems by a communications network, thereby allowing the selected medical practitioners to access the patients medical records via the database using the processing systems.)

CLAIM 13 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 9, wherein a user record can be associated with one or more label records, and wherein a user record is associated with a patient record when it is associated with a label with which the patient record is associated.  ([0163] The annotated images are typically marked with predetermined information, including the time and date at which the annotations are made, the name of the patient (or an appropriate patient identifier if confidentiality is an issue, as described below), and the name of the demonstrating medical practitioner. Additionally, or alternatively, other information may also be provided, such as the patient's medical record number, medicare number, NHS number, or private health insurance scheme reference number. [0170] Furthermore, the annotated images may be stored in the database associated with a patient identifier representative of the respective patient. The identifier may be in any suitable form, such as a alphanumeric code, and may be based on existing patient information, such as the patient name, medicare number, NHS number, or the like. Thus, for example, the identifier can be generated from patient information using a predetermined algorithm, or the like. By using a one way algorithm, this allows the patient identifier to be determined from patient details, but not for the patient details to be determined from a patient identifier. [0171] A mapping between a respective patient identifier and the corresponding patient can be stored in an alternative location, such as on the medical practitioner's end station 3. This may be achieved through the use of a look-up table including an indication of the patient name for each identifier, or alternatively may be achieved be storing details of the algorithm used to generate the identifier.)

CLAIM 14 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 12, wherein a user of the medical message system is only permitted to generate an annotation record for a digital medical asset, when the digital medical asset is associated with a patient record associated with the user record for the user.  ([0157] Thus, medical practitioners may be limited to only viewing annotated images they have created and/or submitted. Alternatively, if a patient moves between GP, then permission to view the annotated images may be removed from one GP and transferred to another GP. [0170] Furthermore, the annotated images may be stored in the database associated with a patient identifier representative of the respective patient. The identifier may be in any suitable form, such as a alphanumeric code, and may be based on existing patient information, such as the patient name, medicare number, NHS number, or the like. Thus, for example, the identifier can be generated from patient information using a predetermined algorithm, or the like. By using a one way algorithm, this allows the patient identifier to be determined from patient details, but not for the patient details to be determined from a patient identifier.)

CLAIM 15 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 12, arranged, when an annotation record associated with a digital medical asset is stored in the annotation store, to provide a notification to users whose user records are associated with the patent record with which the digital medical asset is associated.  ([0081] At step 140, the medical practitioner can cause the processing system to display the annotated image to the patient allowing the doctor to explain particular aspects of a medical condition or treatment. This aids significantly in the patient's understanding of their condition or the treatment that is to be given to the patient. The annotated image may be provided to the patient in either a hard copy, presented on a display, or transferred to the patient electronically, via e-mail or the like. [0132] Alternatively, the annotated image may be output in electronic format, such as via e-mail, or on a transportable media, such as a floppy disc, CD-ROM, or the like, to allow the patient access to an electronic version of the annotated image. It will be appreciated that this is particularly useful in the event that the annotation is in the form of links such as hyperlinks to other electronic information, or if vocal annotations are provided.)

CLAIM 16 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 12, arranged to display to a user a list of patient records associated with the user record for the user.  ([0081] At step 140, the medical practitioner can cause the processing system to display the annotated image to the patient allowing the doctor to explain particular aspects of a medical condition or treatment. This aids significantly in the patient's understanding of their condition or the treatment that is to be given to the patient. The annotated image may be provided to the patient in either a hard copy, presented on a display, or transferred to the patient electronically, via e-mail or the like. [0005] In a first broad form the present invention provides a method of allowing medical practitioners to demonstrate the effects of a medical condition or a treatment to an individual using a processing system, the method including causing the processing system to: [0006] a) Obtain image data in accordance with an input command received from the medical practitioner, the image data defining one or more images; [0007] b) Present the one or more of the images on a display; and, [0008] c) Present annotations on the display in response to one or more input commands.)

CLAIM 17 – 
Richard further discloses a method having the limitation of:
A medical communication system as claimed in claim 16, further arranged to allow the user to select one or more labels with which they are associated, and to filter the list of patient records to display only the patient records associated with the one or more selected labels.  ([0009] The image data can define one or more image sequences, in which case, the method typically includes causing the processing system to: [0010] a) Present one or more of the images in the image sequence in response to an input commands; [0011] b) Select a respective one of the images in response to an input command; and, [0012] c) Present image annotations for the selected image.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686